*177On the MeRits.
We are clear that the court below erred. The duty of the Secretary ■of State to compile the returns under'the provisions of Act No. 58 of 1877, and Act No. — of 1878, is manifestly ministerial, to the extent that he acts within the purview of the law ; but his duty, if any there was, with reference to the return in question, was clearly not ministerial, as it involved the decision by him, under the responsibility of his oath ■of office, whether or not the judicial count and return thereunder was a valid return. The duty not being ministerial, could not be enforced by mandamus.
But were it conceded that the function to be exercised by the Secretary of State, in passing on the returns in question, was ministerial, wé are clear that he properly declined to canvass it; because it was not the return of the returning officer of the parish of Grant or the commissioners of election of the poll of ward two in that parish ; not of the returning officer, because it did not purport so to be; not of the commissioners, because two out of the three who signed it protested that they signed under the compulsory order of the parish court, and that the ballot-box as counted under the order of the court had been tampered with, and that the result did not correspond with the count at the precinct. In fact, the return was in reality the return of the parish judge, who was without authority to that end.
The judgment is reversed, and the writ of mandamus refused, at. the costs of the relator.